    Case 19-23807       Doc 107     Filed 09/17/20 Entered 09/17/20 12:50:11          Desc Main
                                     Document     Page 1 of 4
This order is SIGNED.


Dated: September 17, 2020

                                               R. KIMBALL MOSIER
                                              U.S. Bankruptcy Judge




   Armand J. Howell, Bar Number 10029
   Benjamin J. Mann, Bar Number 12588
   HALLIDAY, WATKINS & MANN, P.C.
   Attorneys for US Bank Trust National
   Association as Trustee of Cabana Series III
   Trust
   376 East 400 South, Suite 300
   Salt Lake City, UT 84111
   Telephone: 801-355-2886
   Fax: 801-328-9714
   Email: armand@hwmlawfirm.com
   File No: 46337

                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION

   In re:                                               Bankruptcy Case No. 19-23807 RKM

   TIM L. ACKERMAN dba TIM’S LAWN &                                  Chapter 13
   HANDYMAN SERVICES dba ACKERMAN
   INVESTMENTS LLC                                  ORDER TERMINATING AUTOMATIC
                                                       STAY AS TO US BANK TRUST
                   Debtor.                         NATIONAL ASSOCIATION AS TRUSTEE
                                                      OF CABANA SERIES III TRUST
                                                            [Filed Electronically]

            Based upon the Order Based on Stipulation to Cure Post-Petition Arrearage previously

   signed by the Court, failure of the Debtor to cure the arrearages, and good cause appearing, the

   Court does hereby,
 Case 19-23807       Doc 107     Filed 09/17/20 Entered 09/17/20 12:50:11           Desc Main
                                  Document     Page 2 of 4




                                    ORDER AS FOLLOWS:

       1.     That the automatic stay with respect to the following described real property:

               Lot 7, Farber Phase 1 Subdivision, according to the Official Plat
               thereof as recorded in the office of the Weber County recorder,
               State of Utah;

               Commonly known as 146 North Pingree Avenue, Ogden, UT
               84404;

be and is hereby modified and terminated as of the date hereof to permit US Bank Trust National

Association as Trustee of Cabana Series III Trust and its successors and assigns to pursue its

rights and remedies against the said property under applicable law.

       2.     Secured Creditor and/or its successors and assigns may, at its option, offer,

provide and enter into a potential forbearance agreement, loan modification, refinance agreement

or other loan workout/loss mitigation agreement. Any such agreement shall be non-recourse

unless included in a reaffirmation agreement.

       3.     This order shall be binding and effective despite any conversion of this

bankruptcy case to a case under any other Chapter of Title 11 of the United States code.

       4.     The Chapter 13 Trustee shall cease mailing payments on unpaid pre-petition

default amounts. Secured Creditor has 180 days from the date of this order to amend its Proof of

Claim. In the event that the Secured Creditor's Proof of Claim is not amended within 180 days

of this order, Secured Creditor's Proof of Claim shall be reduced to the actual amount paid by the
 Case 19-23807       Doc 107     Filed 09/17/20 Entered 09/17/20 12:50:11          Desc Main
                                  Document     Page 3 of 4




Trustee.

       5.     If this order is entered pre-confirmation, it shall not be amended or altered or

superseded by the confirmation order entered in this case but shall be considered a part of and

integrated into the confirmation order and the automatic stay shall not be reimposed by the entry

of the confirmation order.

                                       END OF ORDER
 Case 19-23807       Doc 107      Filed 09/17/20 Entered 09/17/20 12:50:11            Desc Main
                                   Document     Page 4 of 4




                       DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing ORDER TERMINATING AUTOMATIC STAY AS TO US

Bank Trust National Association as Trustee of Cabana Series III Trust shall be served to the

parties and in the manner designated below:

By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users and will be served notice of entry of the foregoing Order through the
CM/ECF system:
                                                        United States Trustee
           Lon Jenkins                                  USTPRegion19.SK.ECF@usdoj.gov
           Chapter 13 Trustee
           ecfmail@ch13ut.org                           Armand J. Howell
           1neebling@ch13ut.org                         HALLIDAY, WATKINS & MANN, P.C.
                                                        Secured Party's Attorney
           E. Kent Winward                              armand@hwmlawfirm.com
           Debtor's Attorney
           utahbankruptcyfirm@gmail.com
           winlawecf@gmail.com
           bcsummarymails@gmail.com
           thebankruptcyfirm@yahoo.com
           r39103@notify.bestcase.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

          Tim L. Ackerman
          PO Box 150351
          Ogden, UT 84415

                                                    /s/ Armand J. Howell
                                                    Armand J. Howell
